 



Exhibit 10.4

  Re:    USD 40,000,000.00 swap transaction between The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch (“Party A’) and Wright Express (“Party B”)        
PLEASE RESPOND TO THIS FACSIMILE WITHIN ONE BUSINESS DAY

     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Swap Transaction entered into between Party A
and Party B on the Trade Date specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.
     This Confirmation evidences a complete and binding agreement between you
and us as to the terms of the Swap Transaction to which this Confirmation
relates, In addition, you and we agree to use all reasonable efforts promptly to
negotiate, execute and deliver an agreement in the form of the ISDA 2002 Master
Agreement International Swaps and Derivatives Association, Inc. (the “ISDA
Form”), with such modifications in the “Schedule” attached thereto, as we shall
in good faith agree. Upon the execution by you and us of such an agreement, this
Confirmation will supplement, form a part of, and be subject to that agreement.
All provisions contained in or incorporated by reference in that agreement upon
its execution will govern this Confirmation except as expressly modified below,
Until we execute and deliver that agreement, this Confirmation, together with
all other documents referring to the ISDA Form (each a “Confirmation”)
confirming transactions (each a “Transaction”) entered into between us
(notwithstanding anything to the contrary in a Confirmation), shall supplement,
form a part of, and be subject to an agreement in the form of the ISDA Form as
if we had executed an agreement in such form (but without any Schedule except
for the election of the laws of the State of New York (without reference to
choice of law doctrine) as the governing law and U.S. Dollars as the Termination
Currency) on the Trade Date of the first such Transaction between us. In the
event of any inconsistency between the provisions of the ISDA Form, or if
applicable, an ISDA Master Agreement, and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction.
     Terms are Binding: In the absence of manifest error, each Confirmation we
send you shall be conclusive and binding on you unless you notify us in writing
of an objection to the terms thereof within five days after delivery, or we
notify you of an error in the Confirmation.
1. Swap Transaction
     The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

     
Notional Amount:
  USD 40,000,000.00
 
   
Trade Date:
  July 18, 2007
 
   
Effective Date:
  July 23, 2007
 
   
Termination Date:
  July 22, 2009, subject to adjustment in accordance with the Modified Following
Business Day Convention.



 



--------------------------------------------------------------------------------



 



     
Fixed Amounts:
   
 
   
Fixed Rate Payer:
  Party B
 
   
Fixed Rate Payer Payment Dates:
  The 22 calendar day of each month commencing on August 22, 2007 to the
Termination Date inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
   
Fixed Rate:
  5.20000%
 
   
Fixed Rate Day Count Fraction:
  Actual/360
 
   
Floating Amounts:
   
 
   
Floating Rate Payer:
  Party A
 
   
Floating Rate Payer Payment Dates:
  The 22 calendar day of each month commencing on August 22, 2007 to the
Termination Date inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
   
Floating Rate for initial Calculation Period:
  To be determined
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 Month
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Spread:
  None
 
   
Reset Dates:
  First day of each Calculation Period

     
Business Days for Party A and Party B:
  London and New York
 
   
Calculation Agent:
  Party A, unless otherwise stated in the agreement

2. Account Details

          Payment instructions for Party A:   Federal Reserve Bank
 
  A/C Name:   The Bank of Tokyo-Mitsubishi-Mitsubishi, Ltd.,
New York Branch
 
  CHIPS ABA   963 UID 279384
 
  ABA #:   026-009-632
 
  A/C No.:   97770426
 
       
Payment instructions for Party B:
  Bank:   Harris Bank, Chicago
 
  ABA#:   071000288
 
  A/C Name:   Wright Express Corporation

 



--------------------------------------------------------------------------------



 



         
 
  A/C No.:   4539482

          Party B:   Documentation Contact   Operations Contact
 
       
 
  Name(s): Frank Douglass   Frank Douglass
 
       
 
  Tel No: (207) 523-7723   (207) 523-7723
 
       
 
  Fax No: (207) 523-7104   (207) 523-7104
 
       
 
  Email: Frank_Douglass@wrighexpress.com   Frank_Douglass@wrightexpress.com

3. Offices
     The Office of Party A for this Swap Transaction is New York.
     The Office of Party A for this Swap Transaction is South Portland, Maine.
4. Other Provisions
Each party represents and warrants to the other party that, in connection with
this Swap Transaction, (i) it has and will continue to consult with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent it deems necessary, and it has and will continue to make its own
investment, hedging and trading decisions (including, without limitation,
decisions regarding the appropriateness and/or suitability of this Swap
Transaction) based upon its own independent judgment and upon any advice or
recommendation from such advisors as it deems necessary, and not in reliance
upon the other party hereto or any of its Affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
this Swap Transaction. and it is willing to assume (financially and otherwise)
all such risks, (iii) it has and will continue to act as principal and not agent
of any person, and the other party hereto and its Affiliates have not and will
not be acting as a fiduciary or financial, investment, commodity trading or
other advisor to it, and (iv) it is entering into this Swap Transaction in
connection with its line of business,
     Please confirm that this facsimile correctly sets forth the terms of the
Swap Transaction by executing the copy of this Confirmation for that purpose and
returning it to us by facsimile at (201) 413-4192/8179.

                      Confirmed as of the date first written:       Confirmed as
of the date first written:    
 
                    The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch       Wright Express,    
 
                    /s/ Gary Mirabito       /s/ Steven Elder                  
Name:
  Gary Mirabito       Name:   Steven Elder    
Title:
  Vice President, Market Operations Group       Title:   Treasurer    
 
                                Counterpart Ref No.                         

 